Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Aug. 20, 2021 have been entered.  

Status of the Claims
Claims 1, 4, 6, 7, 18-20, 23, 25-27, 29-32, 35-37, and 42-44 are pending.  Claims 1, 27, and 36 have been amended; claims 2, 3, 5, 8-17, 21, 22, 24, 28, 33, 34, and 38-41 are cancelled; claims 31, 32, and 35-37 are withdrawn.  Claims 1, 4, 6, 7, 18-20, 23, 25-27, 29, 30, and 42-44 are now under consideration.  This Office Action is in response to the request for continued examination filed on Aug. 20, 2021.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claim 27 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, is withdrawn in light of the claim amendments.



Abstract
In light of the new amendments to the claims, the abstract of the disclosure is objected to because it no longer accurately reflects the claimed invention, and is thus not adequately descriptive.  The current abstract states that the disclosed composition uses non-covalent binding between the fiber and the hydrogel-forming polymers, which is counter to the new limitation in claim 1 that this interaction be covalent.  37 CFR  1.72(b) states that: "…The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure."  A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to which the claims are directed.  New matter is not permitted in the revised abstract.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4, 6, 7, 18, 19, 23, 25-27, 29, 30, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZUSSMAN (WO 2013/172788; Pub. Nov. 21, 2013) in view of LEE (WO 2013/110056; Priority to Jan. 19, 2012), KOLODKA (US 2009/0030180; Pub. Jan. 29, 2009), and BOERE (Boere, K. W.M., Acta Biomater. (Feb. 2014), 10; 2602-2611).  
Zussman discloses fiber-reinforced hydrogel composite tissue/cell scaffolds, which include a hydrogel component and a fibrous component containing a plurality of fibers, wherein said composite mimics the extracellular matrix (ECM) of common tissues (title; abstract; [0007], [0021], [0080], [00136]).  Zussman teaches that a hydrogel is characterized by a high permeability for exchange of nutrients necessary for cell proliferation.  The physical properties of hydrogels are similar to native tissue, and hydrogels may be used to encapsulate cells in the hydrogel matrix.  Generally, a hydrogel may be formed by using at least one, or one or more types of hydrogel precursor, and in vivo as a framework to which cells may attach, and to which both existing and additional cells may grow to regenerate tissues, which may be lost through injury or disease.  The composite scaffold is adapted to be deliverable to a site, such as defect site, in an animal or a human body, such that the composite may be injected directly into the site in a patient to form the scaffold in vivo.  The scaffold may be used as cell carriers or for placement in the body for regeneration of soft yet load-bearing tissues (for example, but not limited to, heart muscle, cartilage, and dermis) ([0071]).  The scaffold is suitable for implantation within a subject in need thereof and may comprise cell growth media containing embryonic stem cells derived conditioned medium, which typically provides necessary nutrients and environmental conditions for cell growth.  The cells may be introduced and incubated under conditions suitable for cell growth by introducing the scaffold into a patient and allowing native cells, such as stem cells to migrate into the scaffold.  The scaffold may be administered by injecting the composite with embryonic stem cells derived conditioned medium into the region requiring cellular growth or remodeling, such as the region of damaged tissue or a defect site ([0073], [0136]).  
Zussman teaches the hydrogel component may be hyaluronic acid ([0038]-[0040], [0055]; claim 14).  The fiber component may be polycaprolactone (PCL) (i.e., a biocompatible biodegradable polyester) ([0028], [0057]; claim 9).  The fibers may be produced by conventional techniques, such as electrospinning (i.e., they are non-woven 
Zussman teaches the hydrogel may include chemical bonding such as cross-linking, which may be done in the presence of the fibers ([0023], [0046], [0048], [0054], [0058], [0070]), which suggests covalent linkage of the fibers to the hydrogel.  Thus, Zussman teaches the inventive concept of the instantly claimed soft tissue device, and most of the instantly claimed features.  
However, Zussman does not appear to explicitly disclose the polymeric fibers are covalently linked to a hydrogel network, or linked to a hydrogel-binding moiety, wherein the hydrogel binding moiety is a polypeptide per claims 1 or 4.  Boere, Lee and Kolodka cure these deficiencies.  Their teachings are set forth herein below.  
Boere reports on the covalent attachment of polymeric fibers to the hydrogel forming material (i.e., a hydrogel network) in a fiber-reinforced hydrogel (title; abstract).  Boere teaches hdrogels provide a suitable environment for tissue formation by embedded cells, which makes them suitable for applications in regenerative medicine (such as described by Zussman).  However, hydrogels possess only limited mechanical strength, and must therefore be reinforced for applications in load-bearing conditions.  Reinforcement may be accomplished by incorporation of fibers (Introduction).  In most approaches the reinforcing component (e.g., fiber) and the hydrogel network have poor interactions and the synergetic effect of both materials on the mechanical properties is not effective (abstract; Introduction, pgs. 2602-2603).  Boere teaches that introduction of chemical bonds between these components (i.e., the fiber reinforcement structures and the hydrogel) may improve the strength of the composite enough to withstand challenging mechanical conditions (abstract; Introduction).  Boere establishes that this is indeed the case, showing improved resistance to mechanical forces in hydrogels having reinforcing fibers covalently attached to the hydrogel network (abstract; Fig. 4; Table 2).  Covalent grafting resulted in an at least fivefold increase in interface-binding strength between the hydrogel and the thermoplastic polymer (fiber) material.  Covalent bonds at the interface of the two materials resulted in constructs with an improved resistance to repeated axial and rotational forces.  Boere concludes that covalently grafting the fibers to the hydrogel significantly improved the binding strength between the materials and resulted in an enhanced mechanical integrity of reinforced hydrogel constructs (Conclusions).  Thus, by grafting the interface of different materials, stronger hybrid cartilage constructs can be engineered.  
Lee discloses biomaterials comprising hyaluronic acid (HA) binding peptides tethered to synthetic biocompatible polymers for hydrogel compositions used in a variety of tissue engineering applications including tissue regeneration (involving cells in the biomaterial) (title; abstract; [0011], [0037], [0058]; claims 9-10).  Lee teaches HA (as a hydrogel) is used extensively in tissue engineering scaffolds due to its important structural and signaling roles in a variety of tissues ([0003]).  Lee teaches polycaprolactone as a suitable biocompatible polymer to which the HA binding peptides may be covalently (i.e., operably) linked ([0041], [0046]; claim 7).  Thus, Lee teaches the concept of using HA-binding peptides (coupled to polycarpolactone polymers) in hydrogels to ensure interaction between synthetic scaffolds and encapsulated biological molecules, in the same field of endeavor as that of Zussman (abstract; [0009]).  Lee teaches an HA binding peptide corresponding to instant SEQ ID NO: 1 (GAHWQFNALTVR) (SEQ ID NO: 1 of Lee), and instant SEQ ID NO: 5 (CRRDDGAHWQFNALTVR) (SEQ ID NO: 2 of Lee), but does not teach applicants' elected species of instant SEQ ID NO: 2.  However, this peptide was known as an HA binding peptide prior to the instant application.  
For instance, Kolodka discloses HA binding peptides (title; abstract).  The disclosed HA binding peptides include sequences such as instant SEQ ID NO: 2 (LKQKIKHVVKLKVVVKLRSQLVKRKQN) (SEQ ID NO: 7 of Kolodka) and instant SEQ ID NO: 3 (STMMSRSHKTRSHHV) (SEQ ID NO: 4 of Kolodka) ([0019], [0084] and the Table therein, [0089]; claims 13, 15, 17, 22, 24, 28).  Kolodka teaches the disclosed HA binding peptides are suitable for use in hydrogels ([0070]-[0071]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .  

Claims 1, 4, 6, 7, 18-20, 23, 25-27, 29, 30, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZUSSMAN (WO 2013/172788; Pub. Nov. 21, 2013) in view of LEE (WO 2013/110056; Priority to Jan. 19, 2012), KOLODKA (US 2009/0030180; Pub. Jan. 29, 2009), BOERE (Boere, K. W.M., Acta Biomater. (Feb. 2014), 10; 2602-2611), LOH (Loh, Q. L., et al. Tissue Engineering: Part B (2013); 19(6); pp. 485-502), and BENCHERIF (US 2014/0112990; Pub. Apr. 24, 2014).  
The teachings of Zussman, Lee, Kolodka, and Boere are presented supra
However, Loh reports on the role of porosity and pore size in (hydrogel) scaffolds for tissue engineering applications, e.g., those for cell infiltration and adipogenesis (title; abstract; Table 1).  Loh teaches that pore size and porosity direct cellular responses and alter the mechanical properties of tissue scaffolds (abstract; p. 493).  Loh teaches that macropores are essential to provide space for vascularization and tissue ingrowth, since gas diffusion, nutrient supply and waste removal is facilitated (p. 492, 2nd col.).  Loh reports on pore size and porosity for a variety of cell types and scaffolds (Table 1).  Notably the pore sizes are nearly all greater than 5 µm, and the porosities are nearly all above 75% (most are above 80%) (Table 1).  
Similarly, Bencherif discloses an injectable hydrogel scaffold composition with open, interconnected macropores for cell delivery (title; abstract; [0004], [0017]; claim 22).  The hydrogel comprises pores to permit the structure to be seeded with cells and to allow the cells to proliferate and migrate out of the structure to relocate to bodily tissues such as the injured or diseased muscle in need of repair or regeneration.  Hydrogels with greater than 75% (e.g., 80-90%) porosity offer advantages such as injectablity and easy/efficient cell encapsulation ([0045]; claim 5).  Preferably, the hydrogel comprises macropores, e.g. pores that are characterized by a diameter of 2 µm-1 mm.  The average pore size comprises 200 µm ([0018]; claims 1, 5, 10, 19, 22).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite scaffolds of Zussman with high porosity and pores with an average size (diameter) of at least 5 µm.  One would have been motivated to do so to provide an injectable material suitable for cell delivery and ingrowth per Loh and Bencherif.  Further, 
Regarding the recitation of a certain concentration of pore surface density on the surface of the device, the teachings of Loh and Bencherif establish the porosity of the hydrogels to be a result-effective variable.  Specifically, Loh teaches that pore size and porosity direct cellular responses and alter the mechanical properties of tissue scaffolds (abstract; p. 493).  Loh teaches that macropores are essential to provide space for vascularization and tissue ingrowth, since gas diffusion, nutrient supply and waste removal is facilitated (p. 492, 2nd col.).  Loh reports on pore size and porosity for a variety of cell types and scaffolds, nearly all of which are greater than 5 µm, and the porosities are nearly all above 75% (most are above 80%) (Table 1).  Bencherif teaches that pores permit the hydrogel structure to be seeded with cells and to allow the cells to proliferate and migrate out of the structure to relocate to bodily tissues such as the injured or diseased muscle in need of repair or regeneration.  Hydrogels with greater than 75% (e.g., 80-90%) porosity offer advantages such as injectablity and easy/efficient cell encapsulation ([0045]; claim 5).  Preferably, the hydrogel comprises macropores, e.g., pores that are characterized by a diameter of 2 µm-1 mm.  The average pore size comprises 200 µm ([0018]; claims 1, 5, 10, 19, 22).  Thus, despite discussing the exact feature instantly claimed (i.e., the importance of high porosity in a hydrogel matrix for soft tissue applications), the prior art does not expressly teach the numerical range for the concentration of the pores on the surface since it is within the skill of the ordinary artisan to adjust this parameter using routine optimization.  One would be motivated to do so to obtain a hydrogel matrix having the desired porosity, and thus mechanical properties, and 
Further, the current record does not support a finding that the instantly recited pore surface concentration is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Burden is shifted to applicants to show criticality and an unobvious difference conveyed by the instantly claimed range.  

Claims 1, 4, 6, 7, 18-20, 23, 25-27, 29, 30, and 42-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZUSSMAN (WO 2013/172788; Pub. Nov. 21, 2013) in view of LEE (WO 2013/110056; Priority to Jan. 19, 2012), KOLODKA (US 2009/0030180; Pub. Jan. 29, 2009), BOERE (Boere, K. W.M., Acta Biomater. (Feb. 2014), 10; 2602-2611), LOH (Loh, Q. L., et al. Tissue Engineering: Part B (2013); 19(6); pp. 485-502), BENCHERIF (US 2014/0112990; Pub. Apr. 24, 2014), and BEACHLEY (US 2012/0040461; Pub. Feb. 16, 2012).  
The teachings of Zussman, Lee, Kolodka, Boere, Loh, and Bencherif are presented supra, and are incorporated herein.  Regarding claims 42-44, Zussman teaches the hydrogel may include chemical bonding such as cross-linking, which may be done in the presence of the fibers ([0023], [0046], [0048], [0054], [0058], [0070]), which suggests the use of a cross-linking moiety.  
Beachley discloses nanofiber reinforced hydrogel structures for tissue engineering as a support for living cells, where the fibers are an electrospun array that is embedded in the hydrogel (title; abstract; [0007], [0011]; [0044], [0083]).  The hydrogels can be made of hyaluronic acid ([0072]).  When utilized as a supporting scaffold for living cells, for instance in development of bioengineered tissue constructs, an electrospun fiber array can provide strength to the scaffold and directional guidance to development cells, while a hydrogel-forming polymeric network can support cellular ingrowth between individual fibers, can improve biocompatibility of the composite array, and can provide a local environment for a cell that more closely resembles the natural in vivo environment in which that cell type can be found ([0045]).  Polymers for use in forming the electrospun fiber array can include biocompatible polymers, such as polycaprolactone ([0048]).  Beachley teaches the fibers can include functionalization to promote bonding between the fibers and/or constituents of an encapsulating network.  Specifically, the fibers can be formed of materials that include or can be functionalized to include a reactivity moiety such as amine, carboxylate, or thio groups, that can allow covalent, non-covalent, or any other type of bonding of a protein or other component of an encapsulating network to a 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covalently or non-covalently linked the fibers to the hydrogel binding moiety.  One would have been motivated to do so with the expectation of providing a stronger hydrogel with improved structural properties per the teachings of Beachley.  Further, this is a common arrangement for fiber reinforced hydrogels as evidenced by the cited prior art, and one would have had a high expectation of success since Zussman teaches the hydrogel may include chemical bonding such as cross-linking, which may be done in the presence of the fibers ([0023], [0046], [0048], [0054], [0058], [0070]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Zussman does not disclose a hydrogel binding moiety (response, p. 8).  
As applicants are aware, this deficiency was acknowledged in the prior Office Action, and is cured by Lee and Kolodka.  
Applicants argue that the cited prior art does not suggest the use of a biocompatible and biodegradable polyester (response, p. 8).  
As discussed both in the prior Office Action and in the interview held 2/9/21 (see the Interview Summary dated 2/12/21), polycaprolactone (PCL), which is taught by Zussman, is a polyester.  Additionally, Lee teaches polycaprolactone as a suitable biocompatible polymer to which the HA binding peptides may be covalently (i.e., operably) 
Applicants argue that the cited prior art does not teach the claimed pore size (response, p. 8).  
This argument ignores the teachings of Loh and Bencherif, both of which were cited in the prior Office Action to address the pore size limitations of claim 20.  Both Loh and Bencherif are in the same field of endeavor as Zussman (hydrogel-based tissue repair scaffolds).  The fact that Bencherif does not teach fibers is immaterial to the finding of obviousness since Bencherif clearly motivates the use of pores having the instantly claimed size range.  
Applicants argue that the cited prior art does not teach the limitations of claim 43 (response, p. 8).  
This argument ignores the teachings of Beachley, which was cited to show the obviousness of either covalent or non-covalent bonding between the fibers and other components of the hydrogel (e.g., proteins such as HA binding peptides), which meets the limitations of claim 43.  

Conclusion
Claims 1, 4, 6, 7, 18-20, 23, 25-27, 29, 30, and 42-44 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658